Title: From James Madison to George M. Dallas, 28 May 1817
From: Madison, James
To: Dallas, George M.


May. 28. 1817
I have recd. your letter of the 19th. inst. and can not withold my consent to any use of the correspondence between your father and myself, which without violating the reserve due to personal & confidential considerations, may do justice to his merits, or give additional value to the publication you have in view. On his side of the correspondence I have preserved I believe the whole of it, and if you suppose that copies of any part of it are not among his papers in your hands, or that they may be less distinct and full than the originals in mine, I will forward the latter, with a request only that they may be returned after making from them, the selections you think proper. On my side of the correspondence, I infer from its appearance, and in some degree from my recollection, that there may be much in your hands, of which no copies were retained. In the copies I find there are things which fall within the reserve above referred to; and which will probably appear to you in the light they do to me. In a case however which involves considerable delicacy, and where my situation may enable me to estimate better the bearings of particular subjects or passages, it will be well that I should see the extracts before they pass irrevocably to the press, and I must ask the favor of you to let me have the opportunity.
J M.
